POPOVICH, Chief Justice
(dissenting).
I respectfully dissent and would affirm the court of appeals. The primary issue in this case is the interpretation of one sentence of a statute, Minn.Stat. § 626.556, subd. 10(c) (1988). This court’s interpretation of statutes is guided by well established principles that require fidelity to legislative intent. Long-standing rules of statutory construction and the legislative history of Minn.Stat. § 626.556, subd. 10(c) make clear that the interview without parental consent provision was enacted to eradicate one problem: to grant welfare agencies the authority to interview allegedly abused children without parental consent only when a parent or other resident of the home is the alleged abuser. This interpretation squares with the most reasonable construction of the statutory language and is consistent with contemporaneous administrative rules. In light of the readily apparent, reasonable construction of the provision and clear legislative intent, I cannot read subdivision 10(c) to allow an interview of potential victims of child abuse without parental notification in the absence of an allegation that the parent or other resident of the home is the alleged child abuser.
I. Statutory Construction.
Rules of statutory construction dictate interpretation of subdivision 10(c) to require parental notice to interview without consent where a parent or member of the household is not the alleged abuser. Subdivision 10(c) provides in relevant part:
Authority of the local welfare agency responsible for assessing the child abuse report and of the local law enforcement agency for investigating the alleged abuse includes, but is not limited to, authority to interview, without parental consent, the alleged victim and any other minors who currently reside with or who have resided with the alleged perpetrator.
Minn.Stat. § 626.556, subd. 10(c) (1988). The key phrase at issue is “resided with the alleged perpetrator.” In this case there was no allegation or evidence that R.M.S. “resided with the alleged perpetrator” of her abuse. If the legislature had intended this last phrase to be disjunctive and apply to only “other minors,” it would have said “the alleged victim or any other minor.” The use of the conjunctive “and” instead of the disjunctive “or” must be given effect unless the context dictates otherwise. See Reiter v. Sonotone Corp., 442 U.S. 330, 339, 99 S.Ct. 2326, 2331, 60 L.Ed.2d 931 (1979); Chisholm v. Davis, 207 Minn. 614, 617-18, 292 N.W. 268, 270 (1940). Here there is no basis to interpret “and” to actually mean “or” and thus contradict basic rules of grammar. “[Cjourts cannot supply that which the legislature purposely omits or inadvertently overlooks.” Wallace v. Commissioner of Taxation, 289 Minn. 220, 230, 184 N.W.2d 588, 594 (1971). While two interpretations of *691this language are possible, the only reasonable reading of the statutory language requires that “the alleged victim and any other minors * * * currently * * * reside * * * with the alleged perpetrator” for an interview without parental consent to he permissible.
II. Legislative Intent.
The sentence of subdivision 10(c) at issue is subject to more than one possible interpretation when the alleged perpetrator is unidentified. A statute is ambiguous when it is susceptible to more than one reasonable interpretation. Tuma v. Commissioner of Economic Sec., 386 N.W.2d 702, 706 (Minn.1986). When statutory language is ambiguous, legislative intent is to be ascertained and effectuated. Minn.Stat. § 645.16 (1988); see also Essling v. Markman, 335 N.W.2d 237, 240 (Minn.1983). Section 645.16 provides in relevant part:
The object of all interpretation and construction of laws is to ascertain and effectuate the intention of the legislature. * * *
******
When the words of a law are not explicit, the intention of the legislature may be ascertained by considering, among other matters:
(1) The occasion and necessity for the law;
(2) The circumstances under which it was enacted;
(3) The mischief to be remedied;
(4) The object to be attained;
******
(7) The contemporaneous legislative history;
******
Minn.Stat. § 645.16 (1988). This court has generally adhered to the legislative mandate that legislative intent — when ascertainable — must be followed. “The object of all statutory construction and interpretation is to ascertain the intention of the legislature.” Lemke v. Knudsen Trucking, Inc., 291 N.W.2d 378, 380 (Minn.1980). “Where * * * the language of a statute is ambiguous and two interpretations are possible, our role is to ascertain probable legislative intent and to give the statute a construction consistent with that intent.” Beck v. City of St. Paul, 304 Minn. 438, 445, 231 N.W.2d 919, 923 (1975). Statutory interpretation and effectuation of legislative intent is strictly a matter of state procedural law.
The two general purposes of the child abuse reporting act are strengthening the family and protecting children. While these two purposes also exist for subdivision 10(c), legislators had a very specific problem in mind when enacting the first sentence of subdivision 10(c). Section 626.-556, subdivision 10(c) was adopted in 1983. Act of June 14, 1983, ch. 345, § 17, 1983 Minn.Laws 2381, 2390. This bill originated in the Hennepin County Attorney’s Office in a response to problems in the investigation and prosecution of child abuse cases. The first sentence of what is now subdivision 10(c) was enacted exactly as introduced. This provision went through the legislature in several different bills and was the subject of extensive public hearings. This court has often relied upon tapes of these public hearings in ascertaining legislative intent. See, e.g., Handle With Care, Inc. v. Department of Human Servs., 406 N.W.2d 518, 522 & n. 6 (Minn.1987).
Public hearings regarding this provision make clear that the goal of the legislature in enacting the first sentence of subdivision 10(c) was to eliminate pressure by parent-perpetrators on abused children to not volunteer or to retract their allegations of abuse. Assistant Hennepin County Attorney Janeen Rosas, who apparently drafted this subdivision, presented this subdivision to the legislature for the first time stating:
The proposal is to permit the child protection people who have to investigate these reports [of abuse] to talk to these children without parents’ consent so that the parent-perpetrator doesn’t have a chance to come down to the child and say: ‘You keep your mouth shut.’
Hearings on S.F. 87, Sen.Health & Human Servs.Comm., 73rd Minn.Leg., Feb. 8, 1983 *692(audio tape) [hereinafter 2/8/83 Hearings]. Tom Anzelc of the Department of Public Welfare testified this provision was aimed at the perpetrator in the home:
Lack of access to alleged child victims without parental consent or presence often results in children returning home to further maltreatment and abusive situations, therefore the Department [of Public Welfare] strongly supports those amendments to subdivision 10 which allow the interviewing of alleged victims outside the 'presence of the alleged perpetrator.
2/8/83 Hearings. Others also testified the goal of this subdivision was avoiding parent-perpetrator influence. Hearing on H.F. 107, H. Health & Welfare Comm., Social Servs. Subcomm., 73rd Minn.Leg., March 1, 1983 (audio tape) (comments of Barbara Kaufman, Executive Director, Minnesota Ass’n of Voluntary Serv. Agencies) [hereinafter 3/1/83 Hearings]; Hearing on S.F. 87, Sen.Jud.Comm., 73rd Minn.Leg., March 4, 1983 (audio tape) (comments of Marilyn Sheehan, Asst. Hennepin County Atty).
In considering subdivision 10(c), several legislators indicated it was aimed at the parent-perpetrator who would interfere and force the child-victim not to report or to change his or her story. The bill’s chief author, Rep. Wynia, explained this goal and this subdivision: “This is in response to the concern that sometimes it’s very difficult to talk to a child about these matters if there’s a great deal of parental pressure placed on them not to report or say anything about the abuse.” 3/1/83 Hearings. Statements of the sponsor of legislation “deserve to be accorded substantial weight in interpreting the statute.” Federal Energy Admin. v. Algonquin SNG, Inc., 426 U.S. 548, 564, 96 S.Ct. 2295, 2304, 49 L.Ed.2d 49 (1976). Representative Onnen stated the problem the legislature was attempting to eliminate was “where there is sexual abuse or child abuse, those children may be submitted to considerable pressure so as not to testify.” Hearing on H.F. 107, H. Health & Welfare Comm., 73rd Minn. Leg., March 8, 1983 (audio tape); see also 3/1/83 Hearings (comments of Reps. Brandi and Onnen). Subdivision 10(c) was clearly aimed at preventing the parent-perpetrator from intervening when authorities wished to interview their children about allegations of abuse.
Legislative history also demonstrates the chosen means of protecting parents rights was to have parents notified of an interview. Representative Wynia, the bill’s chief author, made clear the general rule requires parental notification: “If there is going to be a requirement of notification to the parent, that there would be an escape valve so that in the event there was a fear that that notification might result in some kind of abuse that you didn’t have to do the notification.” 3/1/83 Hearing. Similarly, Rep. Onnen felt this subdivision would allow interviews without parental consent only when it was necessary to do so. 3/1/83 Hearings. No legislator indicated that they intended to permit children to be interviewed without parental consent where there was absolutely no allegation of the parent being the abuser. Others participating in the legislative process agreed subdivision 10(c) was not a broad grant of power to the local welfare agencies, but addressed the specific problem of parental pressure on a child abused by the parent. E.g., Hearing on S.F. 87, Sen.Jud.Comm., 73rd Minn.Leg., March 4, 1983 (audio tape) (comments of Marilyn Sheehan).
The majority expands the authority of local welfare agencies to interview without parental consent based on its determination that “[w]hen there is an allegation of abuse by a relative or close family friend, the concerns of parental interference are no less real than they would be if there were an allegation of abuse by one parent.” R.S. v. State, 459 N.W.2d 680, 687 (Minn., 1990). The concern for parental interference, the majority feels, justifies an interview without parental consent even when the perpetrator is unknown. Id. at 687. This determination ignores the balance the legislature has struck in favor of the countervailing respect for the privacy of the family unit, as well as the potentially traumatic effect such an interview might have on the child. In this case R.M.S. was taken to a secluded spot to talk to an armed *693police officer and a woman she did not know and was shown a picture and asked questions which any child may find, at the least, disturbing. The investigation of potential child abuse involves a delicate balancing of the need for effective and timely intervention and protection against the traumatic effects of interviews on both the child and the family unit. The act of balancing these interests has been performed by the legislature in subdivision 10(c), which restricts the authority of welfare officials to interview without parental consent to situations in which the alleged perpetrator is the parent or a resident of the home.
This court has previously respected the balance struck by the legislature among competing interests in dealing with the investigation of potential child abuse. In State v. Andring, 342 N.W.2d 128, 132 (Minn.1984) this court upheld the legislature’s determination that the policies supporting the evidentiary medical privilege were outweighed by the need for effective prosecution of child abusers. We stated:
The legislature may well have decided that the need to discover incidents of child abuse and neglect outweighs the policies behind the medical privilege ... [N]or can the legislature have intended ... to permit total elimination of this important privilege.
Id. The same deference is due the legislature in its determination that familial privacy mandates a general rule requiring parental consent to interview potential victims of child abuse.1
Rather than rely on the balancing which the legislature has done, the majority relies on the policies surrounding investigation of child abuse and the context in which subdivision 10(c) resides to establish a presumption in favor of an interview without parental consent. The majority thereby expands subdivision 10(c) to cover far more cases— where parents or members of the home are not the alleged perpetrators — than the legislature originally intended. In doing so the majority cites other provisions of subdivision 10 which contemplate situations where the suspected perpetrator does not reside with the child-victim. R.S., 459 N.W.2d at 687-688. These provisions do not address the issue of parental consent, however. That the legislature provided for an interview outside the presence of potential perpetrators does not indicate that the interview may be conducted without parental consent. Similarly, the legislature’s concern for the “chilling effect” of a school official’s presence at an in-school interview evident in subdivision 10(d) says nothing about whether that interview can take place in the absence of parental consent. From the determination that the legislature contemplated situations in which alleged perpetrators may live outside the home, the majority concludes that interviews regarding potential abuse by these persons may take place in the absence of parental con*694sent. There is simply no authority for such a conclusion.
Section 645.16, the contemporaneous legislative history provision, dictates the result in this case. The factors set forth to determine legislative intent require this court to construe subdivision 10(c) as a limited exception to a general rule requiring parental consent. The purpose of subdivision 10(c) was to prevent parent-perpetrators from interfering with an interview of child-victims by local welfare agencies. The provision was proposed and adopted to address specific instances of parental influence in Hennepin County. The mischief to be remedied was parent-perpetrators influencing their children not to speak to authorities about abuse. This objective was to be obtained by giving welfare agencies the limited power to interview allegedly abused children without parental consent when a parent or other member of the home is the alleged perpetrator. The purpose of the provision and the circumstances surrounding the bill’s passage establish the intent of the legislature regarding parental consent.
Accordingly, if the expansion of subdivision 10(c) to establish interviews without parental consent as the general rule is to take place, it should be accomplished by the legislature following public input. I believe the majority ignores legislative intent by failing to consider the object the legislature sought to accomplish when it enacted the interview without parental consent provision. The legislative intent indicates that interviews without parental notification are allowed only when the parent was the alleged abuser, and this court should respect that intent.
III. Administrative Interpretation.
When the legislative intent behind a statute is not clear, we have secondarily relied on an agency’s contemporaneous interpretation of the statute in question. An agency’s “determination is not binding on the court since an administrative agency may not finally decide the limits of its statutory power[, it, however,] is entitled to great weight as a contemporaneous interpretation by the agency charged with administering the statute.” Burlington Northern, Inc. v. Department of Public Serv., 308 Minn. 43, 48-49, 240 N.W.2d 554, 557 (1976) (emphasis added).
The Department of Human Services’ rules concerning interviews of children without parental consent only permit such interviews when there is an allegation of abuse within the family unit. The Department’s rules divide allegations of maltreatment into two general categories: 1) within the home, and 2) outside the home. Minn.R. 9560.0220 — 9560.0222 (1989). Rule 9560.0220, entitled “Response to Reports of Maltreatment within the Family Unit,” strictly limits the authority to interview: “The local agency may interview a child under this part without parental consent.” Minn.R. 9560.0220, subp. 3C (1989). The Department’s rules contain no other broad grant of authority to interview without parental consent for situations where there is no allegation of abuse within the family. Similarly, Hennepin County’s rules on investigations and interviews without parental notice are basically identical to the Department’s rules. Both the Department of Human Services and petitioner Hennepin County’s own rules limit their authority to interview children without parental consent to situations where there is an allegation of abuse within a family unit.
Against the setting of Hennepin County’s disregard of numerous statutory requirements in this case,2 petitioners now *695come to this court asking for a broadening of their governing statute that is contrary to the legislative intent and contrary to their own rules. Such a broadening of investigatory power is not advisable, especially if this case is typical of Hennepin County’s procedures.3 In addition, it should be noted the Department of Public Welfare’s interpretation of subdivision 10(c) before the legislature in 1983 was consistent with the legislative intent. 2/8/83 Hearings (comments of Tom Anzelc, Department of Public Welfare).
IV. Conclusion.
This court is not a superlegislature; it does not weigh competing interests and write statutes on a clean slate. Statutory interpretation is strictly a matter of state procedural law. This court has no authority or basis to create a presumption, contrary to the legislative intent and the statutory language, that in all cases of alleged child abuse the parent is the actual abuser until proven otherwise.
Petitioners’ position is that an anonymous allegation warrants a presumption that the parents, solely by virtue of the fact they are parents, are the abusers of their children until proven otherwise. Public policy cannot be furthered by a presumption which so completely ignores parental interests. Parents must be told when their children are suspected of being victims of abuse, especially when the parents are not the alleged abusers. Parents could provide a source of support by pacifying a child’s fears about the interview, which could increase the likelihood of identifying the perpetrator. In this case neither of the parents was the alleged perpetrator, but an 8-year-old child was pulled out of school and interviewed. This procedure unnecessarily tarnishes innocent parents. In the majority of cases of alleged child abuse, no abuse is substantiated. Thus, absent specific and compelling rea*696sons to exclude individual parents from the interviewing process, parents should be involved whenever there is an allegation their child is abused. Parents must be presumed to act in the best interests of their children until proven otherwise. Parham, 442 U.S. at 602-03, 99 S.Ct. at 2504-05.
The balancing of the State’s, the parents’ and the child’s interests is best left to the legislature with its wide ranging input. “It is not for the courts to make, amend, or change the statutory law, but only to apply it.” State v. West, 285 Minn. 188, 197, 173 N.W.2d 468, 474 (1969). This court cannot give agencies authority the legislature did not intend them to have. In this case, this court has the limited role of interpreting the statute the legislature passed, not creating presumptions that will disrupt families. In light of the legislative history, the contemporaneous administrative interpretation, and the most reasonable statutory construction, the correct interpretation of Minn.Stat. § 626.556, subd. 10(c) allows interviewing alleged abused children without parental consent only when the parents or other member of the household is the alleged perpetrator. I therefore respectfully dissent.

. Even if a judicial balancing of interests was proper for this court, the majority1 s balancing is incorrect. The Supreme Court has stated how familial and governmental interests should be balanced when there is an allegation of child abuse:
[Ojur constitutional system long ago rejected any notion that a child is "the mere creature of the State” and, on the contrary, asserted that parents generally “have the right, coupled with the duty, to recognize and prepare [their children] for additional obligations.” Pierce v. Society of Sisters, 268 U.S. 510, 535 [45 S.Ct. 571, 573, 69 L.Ed. 1070] (1925). * * * The law’s concept of the family rests on a presumption that parents possess what a child lacks in maturity, experience, and capacity for judgment required for making life’s difficult decisions. More important, historically it has recognized that natural bonds of affection lead parents to act in the best interests of their children. * * *
As with so many other legal presumptions, experience and reality may rebut what the law accepts as a starting point; the incidence of child neglect and abuse cases attests to this. That some parents "may at times be acting against the interests of their children” * * * creates a basis for caution, but is hardly a reason to discard wholesale those pages of human experience that teach that parents generally do act in the child’s best interests. * * * The statist notion that governmental power should supersede parental authority in all cases because some parents abuse and neglect children is repugnant to American tradition.
Parham v. J.R., 442 U.S. 584, 602-03, 99 S.Ct. 2493, 2504-05, 61 L.Ed.2d 101 (1979) (citations omitted; emphasis in original).


.Petitioners concede that numerous statutory and regulatory errors were committed in the investigation of alleged abuse of R.M.S. The court of appeals pointed out the following investigatory errors by Hennepin County:
1. The failure to give the school a statutorily required notice;
2. The deliberate backdating of the required notice and mailing [respondent] a copy of the notice which they knew to be false;
3. The maintenance of that falsely dated notice in its records;
4. The failure to have a proper county chair or his designee review each notice;
5. The practice of signing these statutorily required notices in blank;
6. The failure to obtain as much information as possible from reporters including the practice of failing to ask if the caller knows or suspects who the perpetrator is;
*6957. The failure to get specific information supporting an allegation of physical or sexual abuse amounting to criminal acts;
8. The failure to require in every case of questioning a child which takes place without parental consent or knowledge that there be some evidence or even reasonable suspicion that the parent is the alleged perpetrator;
9. The practice of accepting anonymous calls as reports and based solely thereon— without making any attempt to assess the validity thereof — conducting custodial questioning without parental knowledge or consent;
10. The practice of waiting nearly three weeks before contacting the parents of a child the county believed may have been sexually abused where the parents were not alleged to be the source of the abuse.
R.S. v. State, 447 N.W.2d 205, 209 (Minn.App.1989).
Hennepin County’s investigatory procedures in this case appear quite similar to a prior case where an eighth circuit judge chastised the county;
I concur in the result reached by the court * * * but write separately to express some misgivings about due process and shock at the manner in which these child abuse cases were handled by local officials. * * *
******
At the very least, the parents were entitled to demand that the State conduct a minimally adequate investigation * * *. Here, the social workers’ lackadaisical attitude at the outset * * * is totally at odds with their subsequent haste * * *. Weight is added to appellants’ due process claim by governmental reliance on what has been described charitably as "exaggerated” allegations and on “false inferences” by agency officials.
Doe v. Hennepin County, 858 F.2d 1325, 1330 (8th Cir.1987) (Henley, J., concurring), cert. denied, — U.S.-, 109 S.Ct. 3161, 104 L.Ed.2d 1023 (1989). Judge Henley’s “shock at the manner in which these child abuse cases were handled by local officials” is equally applicable to the, R.M.S. investigation.


. If this report was serious enough for a social worker and an armed police officer to pull R.M.S. out of school without parental notice or consent, it certainly was serious enough for authorities to take some type of action in less than three weeks. The legislature has mandated that: "Any report shall be of sufficient content to identify the child, any person believed to be responsible for the abuse or neglect of the child if the person is known, the nature and extent of the abuse or neglect and the name and address of the reporter.” Minn.Stat. § 626.556, subd. 7 (1988) (emphasis added). Hennepin County did not even attempt to meet these statutory requirements. If proper procedures would have been followed, including asking the reporter who the alleged perpetrator is, the statutory scheme could have worked as the legislature intended it. But where, as here, the county ignores the applicable procedures, it ends up making a post facto claim it has authority to interview without parental consent because it failed to ask who the suspected perpetrator might be.